         Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 1 of 18



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9       Melinda Lou Armer,                             No. CV-19-04402-PHX-DWL
10                   Plaintiff,                         ORDER
11       v.
12       CSAA General Insurance Company,
13                   Defendant.
14
15            Pending before the Court is Defendant CSAA General Insurance Company’s
16   (“CSAA”) motion to preclude the experts retained by Plaintiff Melinda Armer from
17   offering certain opinions at trial. (Doc. 65.) For the following reasons, the motion will be
18   granted in part and denied in part.
19                                         BACKGROUND
20   I.       Factual Background
21            On December 18, 2017, Armer went to the doctor with complaints of hip pain.
22   (Doc. 66 at 2.) At the time of the visit, Armer was 72 years old. (Id.) During the visit, x-
23   rays were taken of Armer’s pelvis. (Id.) Although the one-paragraph report summarizing
24   the x-rays “did not report any specific findings regarding Ms. Armer’s pelvis” (id., citing
25   Doc. 66-1),1 the actual x-rays depict a fracture of the pelvic bone (also known as the pubis).
26   1
            Specifically, the summary states: “Diagnostic Results AP pelvis and frog leg lateral
27   views of the left hip performed in the office today demonstrate normal alignment of the
     femoral acetabular joints that are equal bilaterally. I do not appreciate any osteophytes or
28   narrowing at the joint space. There is enthesopathy at the insertion on the greater
     tuberosity.” (Doc. 66-1.)
      Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 2 of 18



 1          On January 31, 2018—a little over a month after the doctor visit—Armer was
 2   involved in a car accident. (Doc. 1-3 ¶¶ 5-6.) A post-accident CT scan identified pelvic
 3   and rib fractures. (Doc. 66 at 2.) However, one of the doctors at the hospital commented
 4   that the pelvic fracture “might actually be old.” (Doc. 66-8 at 4.)
 5          The driver that struck Armer was fully responsible for the accident, and that driver’s
 6   insurance company paid $25,000 to Armer, which was the driver’s policy limit. (Doc. 65-
 7   5 at 2; Doc. 66-5 at 3.)
 8          In September 2018, Armer, with the assistance of counsel, filed a claim with her
 9   insurer, CSAA, for $100,000, which was the policy limit of her underinsured motorist
10   coverage. (Doc. 66-2 at 1; Doc. 66-10 at 3.) In the demand letter, Armer’s counsel asserted
11   that Armer’s damages exceeded $100,000 in part because she “did not have a pre-existing
12   pelvic or hip fracture at the time of the crash.” (Doc. 66-2 at 1. See also Doc. 65-7 at 3
13   [email from Armer’s counsel to CSAA’s counsel dated Oct. 3, 2018: “Ms. Armer’s pre-
14   accident x-rays showed a healthy pelvis”].) Notably, Armer’s counsel hadn’t actually
15   obtained or reviewed the x-rays from Armer’s December 2017 visit to the doctor (which,
16   as noted, depict a pre-existing fracture) at the time he made these statements. (Doc. 66 at
17   5.) Instead, Armer’s counsel had only seen the one-paragraph summary report, which did
18   not mention a fracture. (Id.)
19          In response to Armer’s demand, CSAA asked for Armer’s pre-accident medical
20   records and a medical release. (Doc. 11 at 4.) However, despite multiple requests
21   beginning in October 2018, “[n]o authorization or additional records were ever provided.”
22   (Id.) Indeed, in a March 2019 letter, Armer’s counsel criticized CSAA for making these
23   requests, arguing that CSAA was attempting to “lowball” Armer by “disputing and denying
24   that the collision caused her severe and permanent . . . pelvic injuries,” that “Ms. Armer’s
25   records and imaging [show] in no uncertain terms that her injuries were directly related to
26   the subject collision,” and that “[y]ou do not need any additional information, other than
27   what you have in order to tender the policy limits available for this loss.” (Doc. 65-7 at 6,
28   8.)


                                                 -2-
      Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 3 of 18



 1          CSAA ultimately responded to Armer’s $100,000 settlement demand with a
 2   $17,103 counter-offer, explaining that it was unwilling to offer the full $100,000 in part
 3   because “the doctors . . . indicated her pelvic fractures looked old.” (Doc. 65-7 at 3.)
 4   II.    Procedural History
 5          A.     Court Filings
 6          On May 10, 2019, Armer initiated this action by filing a complaint in Maricopa
 7   County Superior Court. (Doc. 1-3.) The complaint asserts claims for (1) breach of contract
 8   and (2) bad-faith denial of her claim, in violation of the covenant of good faith and fair
 9   dealing inherent in the insurance agreement. (Id. ¶¶ 20-41.)
10          On June 6, 2019, CSAA removed this action to federal court. (Doc. 1.) Afterward,
11   the Court ordered the parties to submit a Rule 26(f) case management report. (Doc. 5.)
12          On July 16, 2019, the parties submitted their Rule 26(f) report. (Doc. 11.) Armer
13   recounted her allegation that CSAA had effectively denied her claim in violation of her
14   insurance policy. (Id. at 3.) CSAA’s position was that it needed more medical records to
15   evaluate whether Armer “had a pre-existing hip injury” at the time of the accident. (Id.)
16          B.     The Discovery Process
17                 1.     Armer’s Initial Expert Disclosures
18          In July 2019, Armer disclosed two expert reports to CSAA. (Doc. 66 at 3.) The
19   first was a report from Dr. Michael Compton. (Doc. 65-6.) This report, which was
20   prepared in September 2018, diagnosed Armer with a “[c]losed fracture of left side of
21   symphysis pubis with routine healing,” as well as attendant hip pain. (Id. at 2.) Notably,
22   this report stated that the pelvic fracture had an “onset” date of January 31, 2018 (i.e., the
23   date of the car accident). (Id. at 3.) Based on the pelvic fracture, along with injuries to
24   Armer’s ribs, Dr. Compton concluded that Armer suffered “[p]ermanent impairment of
25   whole person” totaling three percent. (Id. at 4.) Dr. Compton stated that this impairment
26   would require a litany of future care, including repeated “physical therapy, pain
27   management, and primary care.” (Id. at 3.) This amounted to “ten visits per year with
28   physical therapy for functional assessment and appropriate treatment,” monthly pain


                                                 -3-
      Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 4 of 18



 1   management appointments, and biannual primary care appointments. (Id.) Finally, due to
 2   the “pubic fracture leading to the subsequent gait dysfunction,” “a walker would be
 3   considered to be reasonable.” (Id.) All told, Dr. Compton expected Armer’s future care to
 4   cost roughly $10,000 per year. (Id. at 3.)
 5          The second expert report was from Dr. Gil Ortega. (Doc. 65-8 at 1-3.) This report,
 6   which was prepared in February 2019, generally agreed with Dr. Compton’s assessment
 7   and, like Dr. Compton’s report, attributed the pelvic fracture to the car crash: “Armer
 8   suffered multiple pelvic fractures . . . as a result of a motor vehicle crash on January 31,
 9   2018.” (Id. at 1.)
10          In November 2019, Armer disclosed a report from a third expert, Robert
11   Underdown. (Doc. 66 at 3.) In this report, which is dated November 1, 2019, Underdown
12   explained that he was retained to offer opinions concerning whether CSAA adhered to the
13   standard of care and acted in good faith when handling Armer’s claim. (Doc. 66-5 at 8-9.)
14   Like Dr. Compton and Dr. Ortega, Underdown asserted in his report that “Ms. Armer
15   sustained significant injuries as a result of the collision including fractures to her . . .
16   pelvis.” (Id. at 3.) In fact, Underdown stated that he had relied on the reports of Dr.
17   Compton and Dr. Ortega in reaching his conclusions. (Id. at 7, 11.) In light of Armer’s
18   significant injuries, Underdown stated that “the value of [Armer’s] claim is far in excess
19   of the adverse parties’ $25,000 policy limit and the additional $100,000 limit from
20   [CSAA’s] coverage” and that “it is more likely than not that a jury will give . . . Armer a
21   significantly higher verdict [than her $100,000 policy limit], possibly in excess of
22   $200,000.00.” (Id. at 4, 7.) Ultimately, Underdown concluded that “CSAA . . . refused to
23   make a reasonable offer to settle” and “did not conduct a reasonable investigation based
24   upon all available information,” which caused CSAA to adopt an “overkill strategy in
25   handling this case” and put CSAA in the position of “spend[ing] an extraordinary amount
26   to defend this claim when it may end up costing CSAA . . . a lot more than the original
27   claim.” (Id. at 7-8.)
28          …


                                                  -4-
         Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 5 of 18



 1                  2.       CSAA’s Expert Disclosures
 2           Throughout 2019, CSAA repeatedly attempted to identify the medical provider that
 3   was in possession of the x-rays from Armer’s December 2017 doctor visit.                     As of
 4   November 12, 2019—the date of Armer’s independent medical evaluation (“IME”), which
 5   was conducted by Dr. John Bradway—the x-rays still had not been located. Accordingly,
 6   in his initial report issued following the IME (Doc. 66-8 at 1-9), Dr. Bradway concluded
 7   that “[m]ost of the questions I cannot answer at this time, because I do not have
 8   radiographic material for comparison.” (Id. at 8.)2
 9           At some point in November 2019, CSAA “was advised that it should redirect [its]
10   subpoena to Banner MD Anderson Imaging Center” to obtain the x-rays. (Doc. 36 at 2.)
11   CSAA’s counsel did so and also sent an email to Armer’s counsel requesting that Armer
12   sign a release authorizing disclosure of the x-rays. (Doc. 66-6 at 2.) A few days later,
13   Armer signed the release. (Id. at 1.)
14           At some point after January 7, 2020, CSAA obtained the x-rays. It then provided a
15   copy of the x-rays to Dr. Bradway and provided another copy to Armer. (Doc. 66 at 5;
16   Doc. 66-7 at 5-6.)
17           On January 14, 2020, Dr. Bradway provided a supplement to his initial report. (Doc.
18   66-8 at 13-15.) In this supplement, Dr. Bradway stated that the x-rays from Armer’s pre-
19   accident doctor visit
20           clearly identify, on AP pelvis as well as oblique of the left hip, that there is a
             comminuted fracture of the pubic body and ramus near the pubic symphysis
21
             in the exact area later identified on the CT scan after the accident. Thus,
22           there is with 100% certainty a fracture of the pelvis well prior to the
             accident in question.
23
     (Doc. 66-8 at 13, emphasis added.) In other words, “[t]his clearly demonstrates the left-
24
     sided pelvic fracture, for which she had multiple visits and some treatment after this
25
     accident, and was originally attributed to this motor vehicle accident . . . is actually a
26
     2
27          Similarly, in a supplemental report issued on January 3, 2020 (Doc. 66-8 at 10-12),
     Dr. Bradway reiterated that he “cannot age or date” the pelvic fracture depicted in Armer’s
28   post-accident imaging and that “it is critically important that we have some comparison to
     films prior to this incident. I am aware that these exist . . . .” (Id. at 11.)


                                                   -5-
      Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 6 of 18



 1   preexisting issue. . . . If it was not called on a formal report, then, it was missed.” (Id. at
 2   14.) Additionally, Dr. Bradway opined that there was “frankly no evidence based on the
 3   ER evaluation that this pelvic fracture was even aggravated in any way.” (Id. at 14.)
 4          On January 29, 2020, Dr. Bradway issued a final supplement. (Id. at 16-18.) It
 5   acknowledged that the doctor who drafted the one-paragraph summary of the pre-accident
 6   x-rays “did not identify this fracture or report on it,” even though “[t]he fracture is quite
 7   evident and clearly seen.” (Id. at 17.) Dr. Bradway ultimately rejected the conclusion of
 8   both Dr. Compton and Dr. Ortega that Armer suffered a 3% whole body impairment,
 9   opining that whatever impairment Armer suffered “was not caused by this accident, [so] it
10   does not qualify for permanent impairment.” (Id. at 18.)
11          CSAA also retained Paul McGoldrick to serve as a bad-faith expert. (Doc. 66-10.)
12   In a report issued on January 30, 2020, McGoldrick concluded—based on a review of
13   Armer’s medical records, Armer’s experts’ reports, and Dr. Bradway’s reports—that “the
14   handling of Ms. Armer’s claims by CSAA was within generally accepted insurance
15   practices.” (Id. at 8.) In McGoldrick’s view, “the primary reasons [Armer’s] claim did not
16   resolve prior to suit was a disagreement as to whether the pre-accident medical records for
17   some period of time should have been provided and valuing the damages.” (Id. at 5-6.) As
18   for the medical records, McGoldrick stated that “[a]t a minimum, prudent claims handling
19   would dictate that the carrier follow up with respect to the claimant’s prior medical history”
20   and CSAA had a reasonable basis for doing so here. (Id. at 6.) As for valuing Armer’s
21   damages, McGoldrick laid the blame at Armer’s counsel’s feet, because he “would not
22   negotiate or accept anything less than a value of the full policy limits of $100,000.” (Id.)
23   According to McGoldrick, “CSAA’s initial valuation . . . of approximately $20,000” in
24   damages “was more than reasonable.” (Id.)
25                 3.     Armer’s Rebuttal Disclosures
26          Following receipt of Dr. Bradway’s report and supplements, Armer retained Dr.
27   Vikram Sobti to provide a rebuttal report. (Doc. 65-1.) In his report, which was issued in
28   February 2020, Dr. Sobti acknowledged that the fracture depicted in Armer’s post-accident


                                                  -6-
      Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 7 of 18



 1   CT scan was “seen as a . . . fracture on [a] previous x-ray.” (Id. at 2.) Nevertheless, Dr.
 2   Sobti opined that the car accident caused “worsening/further fracturing.” (Id. at 2.)
 3          Dr. Compton and Dr. Ortega also issued supplemental reports in February 2020.
 4   (Doc. 65-2 [Dr. Compton]; Doc. 65-3 [Dr. Ortega].) Each report concedes that Armer did,
 5   in fact, have a fractured pelvis at the time of the car accident. (Doc. 65-2 at 1 [“It appears
 6   that Ms. Armer had a prior fracture . . . .”]; Doc. 65-3 at 1 [“[I]t does appear that the
 7   radiographs . . . done on 12/18/2017 do demonstrate left sided pelvic fractures. Therefore,
 8   the pelvic fractures predated the accident on 01/31/2018.”].) Nevertheless, each report
 9   opines that the crash “exacerbat[ed]” this injury. (Id.)
10          Finally, Underdown issued a “rebuttal” report in February 2020. (Doc. 65-4.)
11   Based on Dr. Sobti’s opinion that Armer’s pelvic injury “is a new injury as a result of the
12   accident,” Underdown reiterated his conclusion that CSAA’s $17,103 offer was a “low
13   ball” settlement constituting bad faith. (Id. at 4-9.)
14          C.     This Motion
15          On March 30, 2020, CSAA filed its motion, which is entitled “motion to strike
16   rebuttal reports and limit the testimony of plaintiff’s expert.” (Doc. 65.)
17          On April 13, 2020, Armer filed a response. (Doc. 66.)
18          On April 20, 2020, CSAA filed its reply. (Doc. 67.)
19          On June 3, 2020, the Court issued a tentative order. (Doc. 88.)
20          On June 9, 2020, the Court heard oral argument. (Doc. 89.)
21                                            ANALYSIS
22   I.     CSAA’s Motion To Exclude The “Rebuttal” Opinions Of Armer’s Experts
23          In its “motion to strike,” CSAA seeks to preclude Armer’s medical experts (Drs.
24   Compton, Ortega, and Sobti) and Armer’s bad-faith expert (Underdown) from offering the
25   opinion that the car accident on January 31, 2018 caused Armer to suffer an exacerbation
26   of a pre-existing pelvic fracture. (Doc. 65 at 3-6.) In CSAA’s view, although each expert
27   characterized this as a “rebuttal” or “supplemental” opinion in his February 2020 report, it
28   is not a rebuttal opinion at all—instead, it constitutes an improper attempt to assert a new


                                                  -7-
      Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 8 of 18



 1   theory of liability that should have been included in Armer’s original expert disclosures.
 2   (Id.) Armer disagrees, arguing that (1) a “motion to strike” is not an appropriate vehicle
 3   for raising this sort of challenge, (2) on the merits, her experts’ opinions on exacerbation
 4   qualify as proper rebuttal evidence, and (3) alternatively, any disclosure error on her part
 5   was substantially justified or harmless. (Doc. 66 at 10-17.)
 6          A.     Applicable Standard
 7          As an initial matter, the parties disagree as to the applicable standard. CSAA
 8   describes its motion as a request to “strike” Armer’s experts’ rebuttal opinions. (Doc. 65.)
 9   Armer responds that motions to strike are governed by Rule 12(f), which only authorizes
10   the striking of pleadings. (Doc. 66 at 10.)
11          Armer’s semantic argument lacks merit. CSAA’s intention is clear—it wishes to
12   preclude Armer’s experts from testifying that her pelvic fracture was exacerbated by, rather
13   than created by, the January 2018 crash, on the ground that this opinion was not timely
14   disclosed and does not qualify as a “rebuttal” opinion. (Doc. 65.)
15          The disclosure of expert testimony is governed by Rule 26(a)(2) of the Federal Rules
16   of Civil Procedure. Under Rule 26(a)(2)(D), “[a] party must make these disclosures at the
17   times and in the sequence that the court orders.” Id.
18          Here, the Rule 16 scheduling order required Armer, as “[t]he party with the burden
19   of proof,” to “provide full and complete expert disclosures . . . no later than November 1,
20   2019.” (Doc. 13 at 3.) The scheduling order further stated that the expert reports disclosed
21   by this date “must set forth ‘the testimony the witness is expected to present during direct
22   examination, together with the reasons therefor.’ Full and complete disclosures of such
23   testimony are required on the dates set forth above. Absent extraordinary circumstances,
24   parties will not be permitted to supplement expert reports after these dates.” (Id. at 4,
25   citation omitted.) Finally, the scheduling report also set a later deadline—ultimately
26   extended to February 28, 2020 (Doc. 37 at 2)—for Armer to make “rebuttal expert
27   disclosures” but clarified that such disclosures “shall be limited to responding to opinions
28   stated by the opposing party’s experts.” (Doc. 13 at 3.)


                                                   -8-
         Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 9 of 18



 1           Accordingly, the first question before the Court is whether the opinion that the car
 2   accident caused Armer to suffer an exacerbation of a pre-existing pelvic fracture is properly
 3   characterized as a “rebuttal” opinion. If so, CSAA’s motion must be denied because all
 4   four of Armer’s experts disclosed this opinion in the supplemental/rebuttal reports they
 5   issued in mid-February 2020 (i.e., before the February 28, 2020 deadline for the disclosure
 6   of rebuttal opinions). However, if this opinion does not qualify as a “rebuttal” opinion,
 7   then it must be considered untimely (because the scheduling order created a November 1,
 8   2019 deadline for Armer to make her initial expert disclosures). Such an untimely
 9   disclosure, in turn, implicates Rule 37(c)(1), which provides that “[i]f a party fails to
10   provide information . . . as required by Rule 26(a) . . . , the party is not allowed to use that
11   information . . . at a trial, unless the failure was substantially justified or is harmless. See
12   generally Yeti By Molly, Ltd v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir.
13   2001) (“Rule 37(c)(1) gives teeth to [Rule 26(a)’s expert disclosure] requirements by
14   forbidding the use at trial of any information required to be disclosed by Rule 26(a) that is
15   not properly disclosed.”).
16           B.     Whether The Exacerbation Opinion Disclosed In February 2020
                    Qualifies As A “Rebuttal” Opinion
17
             Rule 26(a)(2)(D)(ii) defines a “rebuttal” opinion as one “intended solely to
18
     contradict or rebut evidence on the same subject matter identified by another party.” Put
19
     another way, “[t]he function of rebuttal testimony is to explain, repel, counteract or
20
     disprove evidence of the adverse party.” Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748,
21
     759 (8th Cir.2006) (citation omitted). Here, although it presents a fairly close call, as these
22
     issues often do,3 the opinions asserted by Armer’s experts in February 2020 on the subject
23
     of exacerbation do not qualify as rebuttal opinions—instead, they are opinions that Armer
24
     was required to disclose by the initial expert disclosure deadline of November 1, 2019.
25
     3
26          See generally Estate of Goldberg v. Goss-Jewett Co., Inc., 2019 WL 8227387, *2
     (C.D. Cal. 2019) (“Deciding whether an opinion is properly rebuttal in nature is largely a
27   factual determination that is entrusted to the sound discretion of the district court.”)
     (internal quotation omitted); Cates v. Sears, Roebuck & Co., 928 F.2d 679, 685 (5th Cir.
28   1991) (“Rebuttal must be kept in perspective; it is not to be used as a continuation of the
     case-in-chief. The call by the district court . . . frequently is a very close one.”).


                                                  -9-
     Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 10 of 18



 1          The Court reaches this conclusion for two related but distinct reasons. First,
 2   Armer’s experts fundamentally don’t seek to contradict or rebut the opinion of CSAA’s
 3   expert, Dr. Bradway, that Armer had a pre-existing pelvic fracture at the time of the
 4   accident. Rather, Armer’s experts now seek to adopt that opinion as a replacement for the
 5   opinion set forth in their initial reports, which was that the accident caused the fracture,
 6   and then utilize the adopted opinion as the springboard for an entirely new theory of
 7   causation (i.e., Armer had a pelvic fracture at the time of the accident but the accident
 8   exacerbated it, causing further damage). Because the exacerbation opinion is one that
 9   Armer would be offering as part of her case-in-chief, it cannot be characterized as a rebuttal
10   opinion. See, e.g., Marmo, 457 F.3d at 759 (“[R]ebuttal evidence may be used to challenge
11   the evidence or theory of an opponent—and not to establish a case-in-chief.”); In re Apex
12   Oil Co., 958 F.2d 243, 245 (8th Cir. 1992) (“The exclusion of rebuttal testimony was also
13   held proper where the testimony should have been elicited during the case in chief.”); SIL-
14   FLO, Inc. v. SFHC, Inc., 917 F.2d 1507, 1515 (10th Cir. 1990) (“proffered rebuttal
15   testimony” was “properly excluded” because it “was really an attempt by [the plaintiff] to
16   introduce or interpret exhibits more properly part of its case-in-chief”); Amos v. Mikita
17   U.S.A., Inc., 2011 WL 43092, *2 (D. Nev. 2011) (concluding that defendant violated
18   scheduling order by waiting until the rebuttal deadline to disclose its expert’s opinions
19   concerning “a new, alternative theory of the fire’s origin” because “the subject of the
20   causation of the fire is an expected and anticipated portion of Defendant’s case-in-chief,
21   and therefore [the expert] cannot be a rebuttal expert or anything analogous to a rebuttal
22   expert”).
23          During oral argument, Armer argued that her experts’ opinions on exacerbation
24   should be deemed proper rebuttal because Dr. Bradway didn’t limit himself to the opinion
25   that the pelvic fracture was a pre-existing injury—he went further and opined that the
26   accident didn’t exacerbate that injury. According to Armer, it is this component of Dr.
27   Bradway’s report that injected a new theory into the case and opened the door for her to
28   offer rebuttal. Although this argument has some surface appeal, it fails upon close scrutiny.


                                                 - 10 -
     Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 11 of 18



 1   The opinion that the accident exacerbated a pre-existing fracture (i.e., Armer’s experts’
 2   new theory) is impossible to reconcile with the opinion that the accident caused the fracture
 3   (i.e., Armer’s experts’ old theory). Whatever the scope of rebuttal, it cannot be so
 4   expansive as to allow a party to discard its initial theory of causation and adopt a new,
 5   contradictory theory that would be introduced during its case-in-chief. See, e.g., Facciola
 6   v. Greenberg Traurig LLP, 2012 WL 1242382, *1 (D. Ariz. 2012) (“Rebuttal reports
 7   cannot be used to introduce new theories or to correct oversights in the plaintiffs’ case in
 8   chief.”); Stephenson v. Wyeth LLC, 2011 WL 4900039, *1 (D. Kan. 2011) (“A party . . .
 9   may not use a rebuttal expert to introduce new legal theories.”).
10          Second, it should have come as no surprise to Armer that CSAA would take the
11   position, in its expert disclosures, that the car accident didn’t cause her pelvic fracture.
12   This issue was the subject of intense discussion during the parties’ pre-suit settlement
13   negotiations and functioned as the primary roadblock to settlement. Additionally, it
14   remained a live issue after Armer filed suit in May 2019—CSAA made a point of raising
15   it in the parties’ Rule 26(f) report and kept hounding Armer’s counsel for releases and other
16   medical information during the discovery process. These circumstances amplify why it
17   was imperative for Armer to address the pre-existing injury issue in her initial expert
18   disclosures, as opposed to addressing it through the guise of “rebuttal” opinions not
19   disclosed until after she received CSAA’s expert disclosures. See, e.g., Faigin v. Kelly,
20   184 F.3d 67, 85-86 (1st Cir. 1999) (affirming disallowance of plaintiff’s rebuttal evidence
21   because it was intended to address a long-known defense: “When a party knows that a
22   contested matter is in the case, yet fails to address it in a timely fashion, he scarcely can be
23   heard to complain that the trial court refused to give him a second nibble at the cherry.
24   This principle has particular bite where, as here, nothing new or unanticipated surfaced
25   during the defense case that even arguably changed the topography of the battlefield.”).
26   Compare Atencio v. Arpaio, 2015 WL 11117187, *7 (D. Ariz. 2015) (allowing rebuttal
27   evidence because the court did “not find that Plaintiffs should have anticipated” aspects of
28   the defendants’ case).


                                                  - 11 -
     Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 12 of 18



 1          C.     Substantially Justified Or Harmless
 2          Rule 37(c)(1) provides that when, as here, expert opinions are not timely disclosed,
 3   they are subject to exclusion unless the disclosure error was “substantially justified or is
 4   harmless.”
 5          Here, the error was not substantially justified. The December 2017 x-ray isn’t a
 6   long-lost piece of evidence that was beyond Armer’s reach. Moreover, Armer had ample
 7   notice that the x-ray might be critical to these proceedings. A doctor at the emergency
 8   room remarked, almost immediately after the accident, that Armer’s pelvic fracture might
 9   be old and CSAA’s counsel repeatedly asked for the x-ray during the pre-suit negotiation
10   process, only to be criticized by Armer’s counsel for having the temerity to request more
11   medical records. (Doc. 65-7 at 6, 8 [“You do not need any additional information, other
12   than what you have in order to tender the policy limits available for this loss.”].) Thus,
13   even though it might be reasonable, in the abstract, for a party to assume that a doctor’s
14   summary of an x-ray is accurate and not bother to retrieve and review the underlying films
15   (which is the justification that Armer’s counsel proffered during oral argument), it was not
16   reasonable to do so under the facts of this case.
17          As for harmlessness, Armer contends that CSAA has suffered no prejudice from the
18   late disclosure because (1) “any surprise to [CSAA] was minimal best, as [Armer] has
19   always taken the position that the pelvic injury [she] suffered in the collision was an acute
20   condition,” (2) CSAA hasn’t noticed Dr. Sobti’s deposition or sought leave to rebut Dr.
21   Sobti’s opinions, (3) CSAA will have an opportunity to cross-examine Dr. Sobti at trial,
22   and (4) a trial date hasn’t been set, so the timing of her disclosures has not caused any
23   disruption. (Doc. 66 at 15-16.) In response, CSAA argues the new theory is surprising,
24   because it had not previously “seen any indication from [Armer] that she would claim an
25   exacerbation of a pre-existing injury—and in fact [Armer] vehemently denied it,” and
26   granting leave to obtain and disclose further opinions would only “risk . . . perpetuating the
27   circular quagmire.” (Doc. 67 at 6-7.) When pressed to provide more specifics during oral
28   argument, CSAA’s counsel stated that responding to the new exacerbation opinions would


                                                 - 12 -
     Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 13 of 18



 1   require an extension of the expert disclosure deadlines (which have all expired), the
 2   solicitation of as many as three new opinions from experts (including the retention of a
 3   new expert with expertise in radiology), and the expenditure of thousands of dollars in
 4   additional expert-related costs and fees.
 5          On this record, Armer has not met her burden of demonstrating harmlessness. Yeti
 6   by Molly, 259 F.3d at 1107 (“Implicit in Rule 37(c)(1) is that the burden is on the party
 7   facing sanctions to prove harmlessness.”). The belated change in Armer’s theory isn’t
 8   some modest refinement.       Proving that a 72-year-old’s already fractured pelvis was
 9   exacerbated in a car accident is a much different animal than seeking damages in a case
10   where the accident caused the fracture. Moreover, the bad-faith analysis in this case turns
11   in part on whether CSAA was justified in seeking more information about the pelvic injury
12   before deciding to accept Armer’s policy-limits settlement demand. Had Armer properly
13   and timely disclosed that she was proceeding under an exacerbation theory, CSAA would
14   have pursued a different defense strategy, had its experts focus on different issues, and
15   hired different experts with different areas of expertise.
16          During oral argument, Armer asserted for the first time that, because her experts’
17   exacerbation opinions are critical to her case, their exclusion would raise constitutional
18   concerns and the Court must therefore make a finding of willfulness or bad faith before
19   excluding them. This argument is unavailing. First, Armer conceded in her response to
20   CSAA’s motion that the “substantially justified or harmless” standard applies in this
21   circumstance. (Doc. 66 at 15 [“[S]hould the Court be inclined to find that the scope of
22   Plaintiff’s experts’ rebuttal reports was somehow improper, the Court may find that
23   Plaintiff’s rebuttal reports were substantially justified or harmless such that the reports need
24   not be stricken.”). A party may not raise new claims during oral argument that contradict
25   the claims made in the party’s motion papers. Second, Armer’s new argument is wrong on
26   the merits. The Ninth Circuit has specifically held that a finding of bad faith or willfulness
27   isn’t required before an expert opinion may be excluded under Rule 37(c)(1) due to
28   untimely disclosure. See, e.g., Hoffman v. Constr. Protective Servs., Inc., 541 F.3d 1175,


                                                  - 13 -
     Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 14 of 18



 1   1180 (9th Cir. 2008) (“[W]e reject the notion that the district court was required to make a
 2   finding of willfulness or bad faith . . . . [T]he portion of Rule 37 relied on by the district
 3   court has been described as ‘a self-executing, automatic sanction to provide a strong
 4   inducement for disclosure of material.’ The implementation of the sanction is appropriate
 5   ‘even when a litigant’s entire cause of action . . . [will be] precluded.’”) (citation omitted).
 6   Third, Armer has not, in any event, demonstrated that her case will crumble without the
 7   exacerbation opinions. Armer’s experts have opined that she suffered other injuries during
 8   the accident and CSAA is not seeking to exclude their opinions as to those other injuries.
 9          The bottom line is that it would not be harmless to allow Armer to belatedly change
10   theories under these circumstances. Such a change would require the Court to retroactively
11   extend the expired expert-disclosure deadlines and would require CSAA to spend
12   thousands of dollars retaining new experts and soliciting new expert opinions, which might
13   in turn trigger new rounds of expert depositions. Even if it might be possible to enter a
14   cost-shifting order requiring Armer to pay all of CSAA’s expenses associated with these
15   additional steps (which Armer suggested for the first time during oral argument), this still
16   would not ameliorate all of the harm. Cf. Hoffman, 541 F.3d at 1180 (affirming district
17   court’s determination that late disclosure of damage calculations was not harmless and
18   therefore justified exclusion under Rule 37(c)(1): “Later disclosure of damages would have
19   most likely required the court to create a new briefing schedule and perhaps re-open
20   discovery, rather than simply set a trial date. Such modifications to the court’s and the
21   parties’ schedules supports a finding that the failure to disclose was not harmless.”). As
22   one court put it under analogous circumstances:
23          To rule otherwise would create a system where preliminary reports could be
            followed by supplementary reports and there would be no finality to expert
24
            reports, as each side, in order to buttress its case or position, could
25          “supplement” existing reports and modify opinions previously given. This
            practice would surely circumvent the full disclosure requirement implicit in
26          Rule 26 and would interfere with the Court’s ability to set case management
27          deadlines, because new reports and opinions would warrant further
            consultation with one’s own expert and virtually require new rounds of
28          depositions. That process would hinder rather than facilitate settlement and


                                                  - 14 -
     Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 15 of 18



 1          the final disposition of the case.
 2   Beller ex rel. Beller v. United States, 221 F.R.D. 689, 695 (D.N.M. 2003).
 3          Accordingly, CSAA’s motion to preclude Dr. Compton, Dr. Ortega, Dr. Sobti, and
 4   Underdown from offering the opinion that the car accident on January 31, 2018 caused
 5   Armer to suffer an exacerbation of a pre-existing pelvic fracture will be granted.
 6   II.    Underdown’s Statements Concerning The Value Of Armer’s Damages
 7          CSAA also seeks to preclude Armer’s bad-faith expert, Underdown, from
 8   “rendering opinions as to the value of [Armer’s] personal injury claim.” (Doc. 65 at 6-7,
 9   capitalization omitted.) Presumably, CSAA is referring to the statements in Underdown’s
10   report that “the value of [Armer’s] claim is far in excess of the adverse parties’ $25,000
11   policy limit and the additional $100,000 limit from [CSAA’s] coverage” and that “it is
12   more likely than not that a jury will give . . . Armer a significantly higher verdict [than her
13   $100,000 policy limit], possibly in excess of $200,000.00.” (Doc. 66-5 at 4, 7.) CSAA
14   argues that such opinions are improper because (1) they usurp the role of the jury as the
15   factfinder and (2) they “are no more than statements that Mr. Underdown accepts certain
16   doctors’ opinions over others (despite his lack of medical training).” (Doc. 65 at 6-7.)
17   Armer responds that Underdown’s opinions “do not usurp the role of the jury by trying to
18   offer the value of Ms. Armer’s damages” and that Underdown merely seeks to “opine[]
19   that CSAA’s failure to offer policy limits fell below the standard of care for a prudent
20   insurer, when faced with catastrophic and acute injuries of its insured.” (Doc. 66 at 14.)
21          This appears to be an instance of the parties taking past each other. On the one hand,
22   CSAA is correct that Underdown is not qualified to opine about the value of Armer’s
23   damages (and, relatedly, the amount of money a hypothetical jury would award her as
24   compensation for those damages). “The party offering expert testimony has the burden of
25   establishing its admissibility.” Bldg. Indus. Ass’n of Wash. v. Wash. State Bldg. Code
26   Council, 683 F.3d 1144, 1154 (9th Cir. 2012). A threshold requirement under Rule 702 is
27   that the proffered expert be “qualified . . . by knowledge, skill, experience, training, or
28   education.” Here, Underdown explains in his report that his qualifications consist of


                                                 - 15 -
     Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 16 of 18



 1   working “in the insurance industry for over 30 years,” “purchasing insurance for a number
 2   of public and private corporations,” and being “currently licensed as an insurance producer
 3   in the State of Arizona.” (Doc. 66-5 at 2.) Although such qualifications may be sufficient
 4   for Underdown to offer opinions about whether CSAA complied with the applicable
 5   standards in the insurance industry,4 it doesn’t follow that Underdown is also qualified to
 6   testify about the value of Armer’s damages. As noted in Part I above, the valuation
 7   question in this case turns in part on complex, disputed medical issues. Working in the
 8   insurance industry for 30 years doesn’t qualify Underdown to offer opinions on those
 9   issues.
10             On the other hand, it would be improper to preclude Underdown from making any
11   mention of the perceived value of Armer’s damages. Underdown’s ultimate opinion in this
12   case—which CSAA hasn’t moved to exclude—is that CSAA “fell below the standard of
13   care expected of insurance companies in handling the claims of its policyholders” because
14   CSAA committed “several breaches of the Arizona Unfair Claims Practices Act (ARS 20-
15   461) and Arizona Unfair Claims Settlement Practices Regulation (R20-6-801).” (Doc. 66-
16   5 at 9.) One of the specific breaches identified in Underdown’s report is a violation of the
17   duty to “attempt, in good faith, to effectuate a prompt, fair and equitable settlement of [a
18   claim] in which liability and damages were more than reasonably clear.” (Id. at 7.) It
19   would be impossible for Underdown to explain to the jury why he reached this opinion
20   without discussing the value of the underlying claim—after all, a violation occurs only if
21   “damages were more than reasonably clear.”
22             Tellingly, CSAA’s bad-faith expert, McGoldrick, offers the ultimate opinion in his
23   report “that the handling of Ms. Armer’s claims by CSAA was within generally accepted
24   4
            See generally Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1015 (9th
25   Cir. 2004) (emphasizing that Rule 702 “contemplates a broad conception of expert
     qualifications” and holding that plaintiff’s expert was qualified “to testify about claims
26   adjustment standards in the context of an insurance bad faith claim” in light of the expert’s
     “twenty-five years’ experience working for insurance companies and as an independent
27   consultant”) (citation and emphasis omitted); Temple v. Hartford Ins. Co. of Midwest, 40
     F. Supp. 3d 1156, 1161 (D. Ariz. 2014) (“Both Arizona law and Ninth Circuit law
28   recognize that experts in the area of insurance claim handling are proper [and] that they
     may testify regarding the application of industry standards to claim handling . . . .”).


                                                 - 16 -
     Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 17 of 18



 1   insurance practices” (Doc. 66-10 at 8) and seeks to justify this opinion by asserting, inter
 2   alia, that “CSAA’s initial valuation . . . of approximately $20,000 . . . was more than
 3   reasonable.” (Id. at 6.) It is difficult to reconcile CSAA’s objection to Underdown’s
 4   mention of the perceived value of Armer’s damages, and his incorporation of that perceived
 5   value into his ultimate bad-faith opinion, with the fact that CSAA’s expert engaged in the
 6   exact same sort of analysis (albeit while reaching a different conclusion).
 7          Given this backdrop, Underdown will be allowed to testify at trial that he assumed,
 8   for purposes of his standard-of-care opinions, that Armer’s damages greatly exceeded
 9   $125,000 and may have exceeded $200,000, but he will not be allowed to go further and
10   pass off those assumptions as his own opinions. It is perfectly permissible for an expert to
11   rely on assumptions when formulating opinions.           See Fed. R. Evid. 702, advisory
12   committee notes to 2000 amendments (“The language ‘facts or data’ is broad enough to
13   allow an expert to rely on hypothetical facts that are supported by the evidence.”).
14   Disagreement with an expert’s assumptions does not, in general, provide a basis for
15   excluding the expert’s testimony. See, e.g., Marsteller v. MD Helicopter Inc., 2018 WL
16   3023284, *2 (D. Ariz. 2018) (“The challenges to Equals’ opinions and the weaknesses in
17   his assumptions are issues to be explored on cross-examination.”); Biltmore Assocs., L.L.C.
18   v. Thimmesch, 2007 WL 5662124, *6 (D. Ariz. 2007) (“Although Jenkins is not qualified
19   to offer an opinion as to whether the shareholder claims ever existed, she is permitted to
20   assume that they existed and base her damages calculation on that assumption.”); Flying
21   Fish Bikes, Inc. v. Giant Bicycle, Inc., 2014 WL 12621218, *1 (M.D. Fla. 2014) (drawing
22   a distinction between “an expert’s unquestioned ability to render an opinion based on
23   assumed facts and an opposing party’s ability to factually disprove the expert’s factual
24   assumptions” and emphasizing that “[t]he prospect that the opposition might disprove
25   assumed facts . . . presents no barrier to the admissibility of an expert’s opinion”).
26          To be sure, “nothing in either Daubert or the Federal Rules of Evidence requires a
27   district court to admit opinion evidence that is connected to existing data only by the ipse
28   dixit of the expert. A court may conclude that there is simply too great an analytical gap


                                                 - 17 -
     Case 2:19-cv-04402-DWL Document 93 Filed 06/10/20 Page 18 of 18



 1   between the data and the opinion proffered.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146
 2   (1997). See also City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1049 (9th Cir.
 3   2014) (“Joiner requires an expert to justify a foundational assumption or refute contrary
 4   record evidence.”). Nevertheless, “[s]haky but admissible evidence is to be attacked by
 5   cross examination, contrary evidence, and attention to the burden of proof, not exclusion.”
 6   Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010). “Basically, the judge is supposed to
 7   screen the jury from unreliable nonsense opinions, but not exclude opinions merely because
 8   they are impeachable.” Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960,
 9   969 (9th Cir. 2013). See also Fed. R. Evid. 702, advisory committee note to 2000
10   amendments (“[P]roponents do not have to demonstrate to the judge by a preponderance
11   of the evidence that the assessments of their experts are correct, they only have to
12   demonstrate by a preponderance of evidence that their opinions are reliable. . . . The
13   evidentiary requirement of reliability is lower than the merits standard of correctness.”)
14   (citation and internal quotation marks omitted). Here, Underdown’s assumptions about the
15   value of Armer’s damages have a sufficient foundation—they are based on the opinions of
16   Armer’s other experts—and CSAA’s disagreement with those assumptions is fodder for
17   cross-examination at trial, not exclusion.
18          Accordingly, IT IS ORDERED that CSAA’s motion to preclude expert testimony
19   (Doc. 65) is granted in part and denied in part.
20          Dated this 10th day of June, 2020.
21
22
23
24
25
26
27
28


                                                  - 18 -
